REYNOLDS, P. J.
(after stating the facts).— There is a dispute between counsel as to whether or not the abstract or even the transcript shows proper filing of the bill of exceptions; various objections are also made to the abstract submitted by plaintiff’s counsel and we are asked to affirm or dismiss for failure to comply with the rules of the court. We dislike very much to dispose of cases on this character of objections unless compelled to do so, not in any manner criticis-ing counsel for making them; and while it must be admitted that the abstract is exceedingly defective and in many respects entirely insufficient, we have concluded to dispose of the case on the question of the sufficiency of the petition.
*570On a careful consideration of the petition and of the authorities cited, we hold that it is fatally defective. The language of the letter set out is not libelous per se, and in such case, use of the innuendo alone is hot sufficient; a colloquium must show that the language used was used in such connection and in such sense as to make the language libelous. The inference sought to be drawn from the language used in the letter, by innuendo, is not warranted by that language. There is. nothing alleged in the petition to extend the meaning of the words which sufficiently show that, from the words used, and the connection in which they were used, they can be held to be libelous.
Among other cases cited by the learned counsel for plaintiff, in support of the petition, is the case of Ukman v. Daily Record Company, 189 Mo. 378, counsel citing page 391. That case does not sustain counsel. The Supreme Court there distinctly held that the matter contained in the publication itself was not libelous and that the meaning sought to be put upon it by the innuendo was not warranted by the language used. Nor do the cases of Julian v. Kansas City Star Co., 209 Mo. 35; McGinnis v. Geo. Knapp & Co., 109 Mo. 131; Sullivan v. Com. Co., 152 Mo. 268; Meriwether v. Knapp & Co., 120 Mo. App. 354, s. c. 211 Mo. 199; Brown v. Publishers: Geo. Knapp & Co., 213 Mo. 655; Brown v. Globe Printing Co., 213 Mo. 611, sustain the contention of plaintiff.
In the Julian Case, the Supreme Court sustained the petition because it was set out therein that plaintiff was a member of the General Assembly and that applying to him the words that “he did well while such member,” could only be held to impute that he had used his public office corruptly. Here the expression “did well,” is helped out, not by the innuendo, but by the averment of the capacity in which the plaintiff was acting at the time that he was said to have done the acts referred to as libelous, that is, he was then in a *571public office. Practically the same principle, was implied in the McGinnis Case. In the Sullivan Case the language itself was held libelous.
In the Meriwether Case, 120 Mo. App. 354, the defense was justification and the libelous nature of the publication was therefore admitted. In Meriwether v. Knapp & Co., 211 Mo. 199, the case was reversed on account of an erroneous instruction.
In Brown v. Knapp & Co., and Brown v. Globe Printing Company, supra, the charge made was the charge of perjury, the charge actionable per se,. and the defense in those cases was privilege. The court, however, in each case held the publication itself was unfair and interspersed with the comments outside of the pleading which was published, and it held that the defense of privilege could not be extended to these, outside comments.
It might be sufficient to base our action in this case upon the decision of the Supreme Court in the Ukman Case, supra. Further support of the rule there announced is, however, afforded by an examination of the cases of Church v. Bridgman & Wife, 6 Mo. 190; Wood v. Hilbish, 23 Mo. App. 389; Boyce v. Aubuchon, 34 Mo. App. 315, and especially the. case of Christal v. Craig, 80 Mo. 367, in which latter case it is held by the court that the innuendo in slander or libel is not an averment of any fact and cannot be used as a substitute for an averment; it is a mere conclusion, explanatory in its nature only, and that the question must always occur as to whether the innuendo set out is the legitimate deduction from the facts stated. Powell v. Crawford, 107 Mo. 595, is to the same effect. The court there held that the. words charged to have been spoken of the plaintiff are not slanderous per se and to make them actionable, the colloquium must show they were used in such nature and sense as to make them slanderous. This cannot be done by the innuendo alone. When this test is applied to the petition at bar, the *572petition utterly fails to state a cause of action. Nothing whatever is averred to show the relation or dealing of either the plaintiff or the defendant with the business of the corporation, concerning whose affairs the letter is written and to whose stockholders it is addressed that renders the matter written an accusation of dishonesty. There are no averments of any facts which show why assertions contained in the letter should be construed in an offensive and libelous way or to show that they were intended to be so used. The averment in the petition, that the defendant was an attorney at law and was the attorney of a party who had instituted suit against plaintiff is absolutely and entirely outside of the case.
The judgment of the circuit court in directing a verdict for defendant and in refusing to set aside the nonsuit and grant a new trial is correct and is approved.
All concur.